The Attorney                       General        of Texas
                                                      December 21, 1981

MARK WHITE
Attorney General

                                Eonorable Bob Bullock                                opinion   No. km-413
supremecoull BulldIng
P. 0. Box 12548
                                Comptroller of Public Accounts
AUSlkl. TX. 79711               L.B.J.  State Office Building                        Re:   Interpretation       of House
5121475.2501                    Austin, Texas     70774                              Bill No. 3 relating      to regula-
Telex 91018711397                                                                    tion  and taxation        of bingo
1ehcoplar 512147tx259                                                                games

1907 Main St.. Suite 1400       Dear   Mr. Bullock:
Dallas, TX. 75201
214l7428944                           You have requested our opinion regarding           certain   provisions     of
                                House Bill    No. 3, recently    enacted by the Sixty-seventh        Legislature.
4S24 AltatS Ave.. mte     Is0
                                V.T.C.S.   art.   179d. Acts 1981, 67th Leg.,        1st C.S..   ch. 11, at 85.
El Pasc.0.TX. 79995             The statute     authorizes  various   local jurisdictions      to legalize    bingo
91563344W                       games for     charitable   purposes    and to impose a two percent            gross
                                receipts   tax thereon.     You first    inquire   about an apparent conflict
                                between sections     11 and 13, which provide,     in pertinent   part:
1220 Dallas Ave.. Suite 202
Houston, TX. 77002
71-                                                Sec. 11.   (a)    The conduct of bingo games
                                            authorized   under this     Act   is  subject   to the
                                            restrictions  prescribed   by this section regardless
905 Broadway. Suite 312                     of ~whether the restrictions      are contained   in a
Lubbock. TX. 79491
eml747.5239                                 local ordinance.

                                                   . . . .
Uoo N. Tenth. Suite S
MeAllen, TX. 7&X1
                                                  (e)  A prize may not exceed the sum or value
512i8924547
                                             of $500 in any single game of bingo.

200 M&l Plaza. suite 400                           (f)           A series   of prizes  on any one     bingo
San Antonio. TX. 79295                       occasion           may not aggregate more than $2.500.
512l22!H191

                                                      . . . .
An Equal OpportunItyI
Atflrmatlve Actlon Employer                        Sec.          13. . . . .

                                                    (b)   The comptroller of public accounts shall
                                             issue to an applicant a license    for the conduct of
                                             bingo,     on payment of a $50 license    fee, if the
                                             comptroller    determines that:

                                                      . . . .




                                                                          p. 1408
Honorable   Bob Bullock   - Page 2    (Mu-413)




                  (5)  no prize will   be offered   or given in
            excess of the sum or value of $1.000 in any single
            game and that the aggregate   of all prizes offered
            and given In all    of the games conducted on a
            single occasion under the license will not exceed
            the sum or value of $5,000.


Id. at 90. 92.   You ask whether       section   11 governs   the limits   under
which a license may be issued.

      Section 11 imposes restrictions    on the actual conduct of bingo
games. among which are that a prize may not exceed the value of $500
in any single     game and that a series   of prizes   “on any one bingo
occasion” may not exceed the value of $2500.      Failure   to comply with
such restrictions      is made an offense   by section    36(a)(S) of the
statute.    Id.
            -   at  98-99.

      Section 13. on the other hand. controls the.issuance       bf a license
for the conduct of bingo games.        The comptroller  is required to issue
a license to an applscant.     on payment of a $50 fee. If the comptroller
determines,   inter  alla,    that    “the games are to be. conducted in
accordance with this Act” and “no prize will be offered           or given in
excess~ of the sum or value of $1.000 in any single gamesand that the
aggregate   of all  prizes...      on a single   occasion”  will   not exceed
$5000. Section 13(b).(3),     (5).

      Since section 11 controls       the actual conduct of bingo games, and
section 13 controls ,the Issuance of licenses,       It is clear that the two
sections    serve different     purposea.   As a result,    we do not believe
that ~their provisions      are necessarily    In conflict.    The comptroller
should issue a license        to any applicant    whom he has determined has
complied with the requirements of section 13. We note, moreover, that
section 13(b)(3)     requires   the comptroller   to determine that the games
will be conducted in accordance with the act, including the section 11
prize limitations.      Games which comply with the section 11 limits will
necessarily    be within the limits stated in section 13(b)(5).

     You next ask:

                   2.  If   a ‘justice precinct   of   a county
            legalires bingo but the county commissioners court
            does not impose the tax. may a municipality  impose
            a tax on a portion of the justice   precinct within
            the municipality?

                  3.  If  a county legalizes    bingo but the
            county cormmissioners court does not impose the
            tax. may a municipality     impose a tax on that
            portion of the county within the municipality?




                                     p. 1409
T
    Honorable       Bob Bullock   - Page 3       (Mu-413)




                         4.  If the answer to either 2 or 3 is ‘yes’,
                    must the municipality  hold an election to impose
                    the tax?

                         5.  If the municipality    imposes the tax. may
                    the commissioners court thereafter    impose the tax
                    in the county or justice  precinct?

                          6.  If the answer to (5)          is ‘yes’.  is the
                    county then entitled   to receive       the 2% tax to the
                    exclusion of the city?

    Section       3 provides:

                          Sec. 3.   (a)    The commissioners court of a
                    county that has voted to legalize       bingo or in
                    which a justice     precinct has voted to legalize
                    bingo by order may impose a two percent gross
                    receipts  tax on the conduct of bingo games within
                    the county.

                         (b)   The governing   body of a municipality
                    that has voted to legalize   bingo by ordinance may
                    impose a two percent gross     receipts tax on the
                    conduct of bingo~games within the municipality.

                          (c)   Any municipality   within  which one or
                    more justice     precincts  have voted  to legalize
                    bingo and which municipality      has not voted    to
                    prohibit   bingo may impose a two percent gross
                    receipts  tax on the conduct of bingo games within
                    the municipality.

                         (d)  Any gross receipts  otherwise subject to
                    tax by a county are exempt from the municipal tax
                    if a tax has been imposed on the gross receipts by
                    a county.

    V.T.C.S.       art..179d.   )3.   Acts   1981. 67th Leg.,   1st C.S.,   ch.   11. at 87.

          Section 3(c) permits a municipality       to impose the gross receipts
    tax In those justice       precincts within the municipality   that have voted
    to legalfze    bingo. provided the municipality       itself has not voted to
    prohibit    bingo.      If    the   county  has   legalized   bingo   but    the
    commissioners     court has not imposed the tax, the municipality           may
    impose the tax in that portion of the county within the municipality,
    provided again that the municipality        has not voted to prohibit    bingo.
    The municipality     is not required to hold an election     to impose the tax
    under these conditions.

            If     the municipality imposes the tax, the commissioners court may
    later        impose the tax In the entire     county or within  one or more




                                             p. 1410
Honorable   Bob Bullock    - Page 4        (MW-413)




justice   precincts.    provided  the county or the particular      justice
precinct   has acted to legalize      bingo.   Section  3(a).  Under such
circumstances,    all gross receipts are exempted from the municipal tax,
and the county is thus entitled     to receive the tax to the exclusion of
the city.    Section 3(d).

      Your last question is whether an authorized       organization   located
outside an area which has legalized       bingo csn qualify     for a license
within the legalized    area.  Section 12 of the statute prescribes         the
requirements   for a license  application     and section   13 describes    the
conditions   under which the comptroller        must issue    a license.     No
provision  thereof would prevent an authorized        organization   which is
otherwise   qualified  from obtaining    a license    merely because it is
located outside an area which has legalized      bingo.

                                     SUMMARY

                  Prior   to issuing    a license    to conduct bingo
            games, the comptroller        must determine       that the
            applicant    will     comply with     the provisions      of
            section    11 of House Bill       No. 3.      If a justice
            precinct    of a county legalizes          bingo    but the
            commissioners court does not impose the tax, the
            municipality     may impose a tax on the portion of
            the precinct        in the city      without    holding   an
            election.     If the county legalizes       bingo but does
            not impose the tax, the city may impose the tax on
            the portion of the county within the municipality
            without holding an election.          If the municipality
            imposes the tax, the commissioners court may later
            impose the tax in the entire county or within one
            or    more     justice    precincts.       An    authorized
            organization      located   outside    an area which is
            legalized   may obtain a license.

                                               zg




                                                    MARK        WHITE
                                                    Attorney   General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney       General

RICHARD E. GRAY III
Executive Assistant       Attorney   General

Prepared by Rick Gilpin
Assistant Attorney General




                                      p.    1411
    Honorable   Bob Bullock   - Page 5   (MU-413)




    APPROVED:
    OPINION COMMITTEE

    Susan L. Garrison,   Chairman
    Jon Bible
    Rick Gilpin
    Sherrita Lee
.   Jim Moellinger




                                     p. 1412